Citation Nr: 1605890	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia

In August 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The issue of eentitlement to a rating in excess of 50 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective July 1, 2004.

2.  The evidence does not establish that the February 2008 award of service connection for PTSD was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for PTSD was not proper; service connection for PTSD must be restored.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. § 3.105(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to restore the Veteran's service connection for PTSD, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

A February 2008 RO decision granted service connection for PTSD and assigned a 50 percent rating, effective July 1, 2004.  In granting service connection for PTSD, the RO relied on a January 2008 VA examination report.

During the pendency of the Veteran's claim for a higher rating for his PTSD, he was afforded a VA examination in February 2011 that was supervised by the same psychologist (LP, PSY D, as discussed in the June 2011 addendum) who had performed the January 2008 VA PTSD examination.  The February 2011 VA examiner opined that the Veteran did not meet the full criteria for PTSD.  Based on this medical evidence, the RO proposed to sever service connection for PTSD and ultimately did so in a November 2011 rating decision on the basis that the grant of service connection for this condition was clearly and unmistakably erroneous as the Veteran did not have a diagnosis of PTSD.

The Board here observes that this case focuses solely on the issue of the Veteran's PTSD diagnosis itself; the stressors underlying the Veteran's claim for PTSD have not been questioned or shown to be not credible.

Applicable Law

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)(2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson,  20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, at 488.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth.

Analysis

The evidence of record reveals that the Veteran had a competent and credible medical diagnosis of PTSD at the time of the grant of service connection in February 2008 as evidenced by the January 2008 VA PTSD examination report.  The January 2008 VA PTSD examination report was based on a contemporaneous evaluation of the Veteran and also included psychological testing.  The examiner was clearly qualified to render such a diagnosis.

The Board acknowledges that the February 2011 VA examination report (and the June 2011 addendum) state that the Veteran does not have a diagnosis of PTSD and instead has an assessment of malingering.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  While the Board notes that the January 2008 VA examiner has made such a certification, the Board observes that the record also contains a July 2012 psychological evaluation performed by a licensed psychologist indicating that the Veteran does have PTSD.

Based on the foregoing, the Board is unable to state, based on the current evidence of record, as directed by Stallworth, that a grant of service connection for PTSD would be clearly and unmistakably erroneous.  The Board's task in determining whether severance of service connection was proper is not to assess the probative value and weight of evidence, or to determine whether the preponderance of the evidence is against the claim.  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ.  An assertion of improperly weighing and evaluating the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. 43-44.

In sum, the fact that the record contains competent competing medical opinions in and of itself means that the grant of service connection for PTSD in this case could not be clearly and unmistakably erroneous, in that reasonable minds could differ, and that weighing and evaluating the evidence would be necessary.  Based on the foregoing, the Board finds that a severance of service connection for PTSD is not warranted.





ORDER

Severance of service connection not being proper, the request for service connection for PTSD to be restored is granted.


REMAND

As for the issue of entitlement to a rating in excess of 50 percent for PTSD, the Board finds that as the Veteran last underwent a VA examination in February 2011, more current clinical findings as to the Veteran's PTSD would be useful in adjudicating the appeal as that examination is not sufficiently contemporaneous to decide the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since October 17, 2014.

2.  Schedule the Veteran for a VA examination to determine the current severity of service-connected PTSD.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


